Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 1 of 15 Page ID #:8




                         Exhibit B
           Case 2:21-cv-04972-FMO-MAA Document  1-2 Filed 06/18/21 Page 2 of 15 Page ID #:9
                                           21STCV18981
                                 Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Richard Burdge


Electronically FILED by Superior Court of California, County of Los Angeles on 05/20/2021 09:31 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk


                  1 LOUIS R. MILLER (State Bar No. 54141)
                    smiller@millerbarondess.com
                  2 DAVID W. SCHECTER (State Bar No. 296251)
                    dschecter@millerbarondess.com
                  3 MILLER BARONDESS, LLP
                    1999 Avenue of the Stars, Suite 1000
                  4 Los Angeles, California 90067
                    Telephone:    (310) 552-4400
                  5 Facsimile:    (310) 552-8400

                  6 Attorneys for Plaintiffs

                  7
                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  8
                                                      COUNTY OF LOS ANGELES, CENTRAL DISTRICT
                  9

                10
                   ENTERTAINMENT STUDIOS                                                             CASE NO.
                11 NETWORKS, INC., a California corporation;
                   WEATHER GROUP, LLC, a Delaware                                                    COMPLAINT FOR:
                12 limited liability company,

                13                                                                                         1) RACIAL DISCRIMINATION IN
                                               Plaintiffs,                                                    CONTRACTING IN VIOLATION
                14                                                                                            OF 42 U.S.C. § 1981; AND
                                   v.
                15                                                                                         2) VIOLATION OF THE
                   McDONALD’S CORPORATION, a Delaware                                                         CALIFORNIA UNRUH CIVIL
                16 corporation,                                                                               RIGHTS ACT (CIVIL CODE § 51,
                17                                                                                            ET SEQ.)
                                               Defendant.
                18
                                                                                                     JURY TRIAL DEMANDED
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                       512672.2
                                                                                          COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 3 of 15 Page ID #:10




    1              Plaintiffs Entertainment Studios Networks, Inc. (“Entertainment Studios”) and Weather

    2 Group, LLC (“Weather Group”) (together “Plaintiffs”), by and through their undersigned counsel,

    3 hereby allege as follows:

    4                                              INTRODUCTION
    5              1.     This is a civil rights lawsuit brought by African American-owned media companies

    6 against Defendant McDonald’s Corporation (“McDonald’s”) for racial discrimination in

    7 contracting in violation of the Civil Rights Act of 1866, codified at 42 U.S.C. § 1981, and the

    8 California Unruh Civil Rights Act.

    9              2.     Section 1981, in particular, broadly prohibits racial discrimination in contracting.

   10 The statute is covers “the making, performance, modification, and termination of contracts, and

   11 the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” As

   12 the late Justice Ruth Bader Ginsburg explained in a 2020 concurring opinion, section 1981 “covers

   13 the entirety of the contracting process,” including “earlier stages of the contract-formation

   14 process.”

   15              3.     This case involves both a racially discriminatory contracting process and refusals to

   16 advertise on Plaintiffs’ networks on the basis of race.

   17              4.     Plaintiff Entertainment Studios is an African American-owned media company that

   18 owns and operates high-definition lifestyle networks that are widely distributed throughout the

   19 country. Entertainment Studios also produces television programming that runs on Entertainment

   20 Studios’ lifestyle networks and in broadcast syndication. Entertainment Studios is solely owned

   21 by Byron Allen, an African American media entrepreneur.

   22              5.     McDonald’s is one of the largest corporations in the world, with over 39,000 stores

   23 worldwide generating over $100 billion in annual sales. With African Americans representing

   24 approximately 40% of fast food consumers, it is estimated that McDonald’s stores earn billions of

   25 dollars each year from African American consumers. This money is taken out of the African

   26 American community but not re-invested in any meaningful way.

   27              6.     McDonald’s has a massive annual advertising budget. McDonald’s spent

   28 approximately $1.6 billion in television advertising in the United States in 2019. On information

        512672.2                                             2
                                                       COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 4 of 15 Page ID #:11




    1 and belief, less than $5 million (0.31%) of that budget was spent on African American-owned

    2 media. In fact, McDonald’s spending on African American-owned media is less than half of what

    3 it pays its CEO, whose compensation in 2020 exceeded $10 million.

    4              7.    McDonald’s has followed this same pattern with respect to Entertainment Studios.

    5 McDonald’s has refused to advertise on Entertainment Studios’ lifestyle networks since they were

    6 launched in 2009. Yet, during this same period, McDonald’s purchased significant advertising on

    7 similarly situated, white-owned networks.

    8              8.    McDonald’s racial discrimination against Entertainment Studios is the result of

    9 racial animus and racial stereotyping. McDonald’s uses a multi-tiered approach to purchase

   10 advertising. In the “general market” tier, McDonald’s contracts with an advertising agency to act

   11 as its intermediary to allocate its budget among large, publicly-owned media companies. The vast

   12 majority of McDonald’s television advertising budget is spent in this “general market” tier.

   13              9.    But McDonald’s has another tier reserved for media companies that produce

   14 content “targeted” to an African American audience. McDonald’s contracts with a different

   15 advertising agency for this African American tier. McDonald’s advertising budget for the African

   16 American tier is much smaller than the general market (i.e. white-owned media) budget which is

   17 not spent on African American-owned media.

   18              10.   This structural racism is pernicious and deplorable in its own right, but McDonald’s

   19 adds insult to injury by falsely labeling Entertainment Studios as an African America media

   20 company that produces content for African American audiences. In doing so, McDonald’s shut

   21 the door on Entertainment Studios for McDonald’s general market budget.

   22              11.   This is intentional racial stereotyping and discrimination. Several years ago, before

   23 launching its own networks, Entertainment Studios produced some programming that was targeted

   24 to an African American audience, and McDonald’s advertised on those shows in broadcast

   25 syndication. During this period, McDonald’s pigeonholed Entertainment Studios as an African

   26 American media company.

   27              12.   McDonald’s continued to stereotype Allen’s Entertainment Studios in this fashion

   28 even as Allen grew Entertainment Studios into larger, more-dynamic media empire. McDonald’s

        512672.2                                           3
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 5 of 15 Page ID #:12




    1 continued to shut out Entertainment Studios.

    2              13.   Entertainment Studios’ lifestyle networks are not targeted to an African American

    3 audience. They feature cooking shows, celebrity interviews, court television, comedy and other

    4 general market lifestyle programming that compete against white-owned lifestyle networks, such

    5 as Animal Planet, Cooking Channel, Comedy Central, Destination America, E!, Food Network,

    6 Motor Trend, Travel Channel and many others.

    7              14.   McDonald’s advertises on these white-owned networks through its general market

    8 advertising budget, but refuses to advertise on the Entertainment Studios lifestyle networks

    9 because they are owned by an African American. McDonald’s is interested in whether Allen’s

   10 Entertainment Studios can deliver an African American audience, assuming that, because Allen is

   11 African American, his content must target that audience. That is a false assumption and is blatant

   12 racism.

   13              15.   This racial stereotyping and discrimination continued even after Allen acquired

   14 Weather Group in 2018. Weather Group owns and operates the well-known cable news network

   15 The Weather Channel. The Weather Channel is not an African American targeted network.

   16              16.   But after Allen acquired the network, McDonald’s general market ad agency has

   17 not even solicited a bid from The Weather Channel for general market, while McDonald’s has

   18 advertised on similarly situated, white-owned networks in the general market tier.

   19              17.   Television companies like Entertainment Studios and Weather Group depend on

   20 advertising revenue to survive. It is the lifeblood of their business. By depriving access to one of

   21 the largest advertising budgets in the world, McDonald’s discriminatory treatment of

   22 Entertainment Studios and Weather Group has caused, and continues to cause, significant damage.

   23              18.   McDonald’s racist treatment of Entertainment Studios and Weather Group is also

   24 hypocritical. McDonald’s receives billions from African American consumers who patronize its

   25 restaurants. Indeed, McDonald’s specifically targets African American consumers through its

   26 tiered advertising structure, demonstrating McDonald’s conscious and deliberate efforts to keep

   27 African Americans buying McDonald’s high calorie, high sugar, high fat and high sodium food

   28 products while at the same time depriving African American-owned businesses—like

        512672.2                                          4
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 6 of 15 Page ID #:13




    1 Entertainment Studios and Weather Group—from contracting like it does with white-owned

    2 networks.

    3              19.   McDonald’s, like much of corporate America these days, publicly touts its

    4 commitment to diversity and inclusion, but this is nothing more than empty rhetoric as shown by

    5 the racial discrimination in contracting herein.

    6              20.   Racial discrimination in contracting is prohibited by the Civil Rights Act of 1866,

    7 codified at 42 U.S.C. § 1981, and the California Unruh Civil Rights Act. Section 1981, in

    8 particular, ensures that all people have the same right to make and enforce contracts “as is enjoyed

    9 by white citizens.” The statute was enacted right after the Civil War to provide economic

   10 inclusion for freed slaves by eradicating racial discrimination in contracting.

   11              21.   Sadly, in the 150 years since this statute was enacted, African American businesses,

   12 and African American-owned media in particular, still have not been able to contract and achieve

   13 economic inclusion as enjoyed by white citizens and white-owned businesses.

   14              22.   By and through this action, Plaintiffs demand that McDonald’s remedy the civil

   15 rights violations alleged herein and compensate Plaintiffs for the harm caused thereby as permitted

   16 by law, which is estimated to be in excess of $10 billion.

   17                                                 PARTIES
   18              23.   Plaintiff Entertainment Studios is a California corporation headquartered in Los

   19 Angeles, California.

   20              24.   Plaintiff Weather Group is a Delaware limited liability company headquartered in

   21 Atlanta, Georgia.

   22              25.   Defendant McDonald’s is a Delaware corporation headquartered in Oakbrook,

   23 Illinois, just outside Chicago.

   24                                     JURISDICTION AND VENUE
   25              26.   This Court has subject matter jurisdiction over this controversy, and the amount-in-

   26 controversy exceeds the jurisdictional minimum.

   27              27.   Venue is proper in this Court pursuant to California Code of Civil Procedure

   28 sections 395 and 395.5.

        512672.2                                           5
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 7 of 15 Page ID #:14




    1                          FACTS COMMON TO ALL CAUSES OF ACTION
    2              28.   Plaintiff Entertainment Studios was founded in 1993 by Byron Allen, an African-

    3 American actor, comedian and media entrepreneur. Allen is the sole owner of Entertainment

    4 Studios.

    5              29.   Allen first made his mark in the television world in 1979 as the youngest comedian

    6 ever to appear on “The Tonight Show Starring Johnny Carson.” He thereafter served as the co-

    7 host of NBC’s “Real People,” one of the first reality shows on television.

    8              30.   Alongside his “on-screen” career, Allen developed a keen understanding of the

    9 “behind the scenes” television business. Allen used his industry knowledge to build

   10 Entertainment Studios into an independent, global media company.

   11              A.    Allen Grows Entertainment Studios
   12              31.   Initially, Entertainment Studios produced non-fiction television shows, including

   13 interview series (such as Entertainers with Byron Allen) and court television. These shows were

   14 distributed via broadcast syndication, which is the process of licensing shows to local broadcast

   15 affiliates without the need to contract with a broadcast network.

   16              32.   Entertainment Studios’ television shows had general audience appeal, in that they

   17 did not specifically target any particular demographic group as the core audience. For example,

   18 the interview series Entertainers with Byron Allen features interviews of prominent celebrities

   19 (such as George Clooney, Tom Cruise, Julia Roberts, among many others) on the red carpet and

   20 gives the audience a behind-the-scenes look into blockbuster films featuring A-list stars.

   21              33.   Some of Entertainment Studios’ other programming targeted African American

   22 audiences.

   23              34.   Entertainment Studios did not own or operate networks during this early period,

   24 and so its programming ran on local broadcast networks in syndication.

   25              35.   In 2009, Entertainment Studios launched six high-definition television networks:

   26 Comedy.TV; Recipe.TV; MyDestination.TV; ES.TV; Pets.TV; and Cars.TV. In 2012,

   27 Entertainment Studios launched its seventh network, JusticeCentral.TV. These seven networks

   28 are referred to herein as the “ESN Lifestyle Networks.”

        512672.2                                          6
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 8 of 15 Page ID #:15




    1              36.   The ESN Lifestyle Networks feature lifestyle programming with general audience

    2 appeal. The networks do not specifically target any racial demographic; they are not African

    3 American networks like, for example, Black Entertainment Television.

    4              37.   The ESN Lifestyle Networks feature content that has been nominated for, and won,

    5 Emmy® Awards.

    6              38.   These networks are widely distributed and have high viewer demand. By 2020,

    7 Entertainment Studios secured carriage contracts with more than 60 multi-channel video

    8 programming distributors (“MVPD”), including the largest MVPDs in the nation such as Comcast,

    9 AT&T U-Verse, Charter/Spectrum, DirecTV, AT&T TV Now, DISH Network, VerizonFIOS,

   10 Mediacom, Frontier Communications and RCN. These MVPDs distribute the ESN Lifestyle

   11 Networks to over 180 million cumulative subscribers in all 50 states.

   12              39.   In 2018, Allen, through Allen Media Group, a company he founded and solely

   13 owns, purchased Weather Group, the parent company that owns and operates The Weather

   14 Channel.

   15              40.   For nearly four decades, The Weather Channel has been the leader in weather

   16 coverage, providing the most comprehensive analysis of any media outlet. For ten years in a row,

   17 Harris Poll has ranked The Weather Channel as the “TV News Brand of the Year,” recognizing

   18 The Weather Channel as the most trusted brand in cable news for the past decade.

   19              B.    McDonald’s Pigeonholes Entertainment Studios as Black-Targeted Media
   20              41.   McDonald’s is one of the largest corporations in the world. It is the world’s

   21 leading global foodservice retailer with over 39,000 locations in over 100 countries. In 2019, its

   22 worldwide stores generated over $100 billion in revenue.

   23              42.   McDonald’s spends over $1 billion per year advertising on content produced and

   24 distributed by media companies in the United States. In 2019, McDonald’s spent approximately

   25 $1.6 billion advertising on television in the United States. Of that budget, McDonald’s spent less

   26 than $5 million on African American-owned media companies. To put that into perspective,

   27 McDonald’s paid its CEO double that amount, more than $10 million, in 2020.

   28              43.   For television advertising, McDonald’s contracts with advertising agencies as

        512672.2                                           7
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 9 of 15 Page ID #:16




    1 intermediaries to facilitate buying advertising time on television networks. McDonald’s employs

    2 a “tiered” structure for advertising spending that explicitly differentiates on the basis of race.

    3              44.   For “general market” media companies (i.e. white-owned media companies),

    4 McDonald’s contracts with a general market advertising agency who works with non-African

    5 American-owned media companies to allocate McDonald’s billion-dollar, annual advertising

    6 budget.

    7              45.   The general market advertising agency distributes a general market Request for

    8 Proposal (“RFP”) each year to non-African American-owned companies, who then submit

    9 proposals for McDonald’s and its general market advertising agency’s review.

   10              46.   But McDonald’s has a different tier for African American media. For the

   11 McDonald’s African American advertising budget—which is de minimis compared to the general

   12 market budget—McDonald’s contracts with a different advertising agency. McDonald’s African

   13 American advertising agency is Burrell Communications (“Burrell”). Burrell distributes African

   14 American RFPs to Entertainment Studios and other “African American” media companies.

   15              47.   The African American tier is less favorable than the general market tier. On

   16 information and belief, McDonald’s pays lower prices for African American advertising.

   17 McDonald’s uses the Cost Per Thousand (“CPM”) pricing mechanism to buy advertising time. On

   18 information and belief, McDonald’s pays higher prices (higher CPMs) for general market media

   19 companies, but forces African American media companies to pitch for business using McDonald’s

   20 lower CPM for African American content. This enables McDonald’s to buy more advertising time

   21 for less money to reach African American audiences.

   22              48.   McDonald’s also requires African American media companies to agree to contract

   23 guarantees in terms of reaching an African American audience. Thus, even if McDonald’s agrees

   24 to purchase advertising time, McDonald’s can refuse to spend the contract amount or force

   25 African American media companies to provide additional advertising for free if they do not hit the

   26 contract guarantees.

   27              49.   Entertainment Studios was shut out of the general market tier and forced to bid for

   28 advertising in the less favorable African American tier. Initially, McDonald’s purchased

        512672.2                                           8
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 10 of 15 Page ID #:17




    1 advertising on Entertainment Studios’ African American shows that ran in broadcast syndication.

    2 In doing so, McDonald’s stereotyped the entire company as an African American media company.

    3              50.   For over two decades, McDonald’s classified Entertainment Studios as a media

    4 company that owns and produces African American content, even though the ESN Lifestyle

    5 Networks have general audience appeal—they are not African American networks. McDonald’s

    6 viewed Entertainment Studios as an African American media company because Entertainment

    7 Studios is owned by an African American.

    8              51.   Entertainment Studios did not receive general market RFPs from McDonald’s

    9 white-owned ad agency and therefore did not even have a chance to win this business. Instead,

   10 Entertainment Studios was forced to compete with African American media companies in the less-

   11 favorable African American tier.

   12              52.   Entertainment Studios raised these issues with McDonald’s, but nothing changed.

   13 Allen spoke directly with McDonald’s former Chief Marketing Officer, Deborah Wahl, while she

   14 was CMO, and told her that McDonald’s was discriminating against African American-owned

   15 media, and Entertainment Studios in particular. Ms. Wahl did not fix these issues and

   16 McDonald’s continued discriminating against African American-owned media.

   17              C.    McDonald’s Continues Its Racial Stereotyping After Allen Acquires
   18                    Weather Group
   19              53.   McDonald’s continued to label Entertainment Studios as an African American

   20 media company even after Allen acquired Weather Group in 2018. Allen acquired Weather Group

   21 for $300 million, and invested considerably in The Weather Channel. This has led to remarkable

   22 success, as The Weather Channel continues to be recognized as the most trusted brand in cable

   23 news.

   24              54.   The Weather Channel has broad, general audience appeal. It is not an African

   25 American network.

   26              55.   Yet, McDonald’s shut out The Weather Channel from its general market

   27 advertising budget while, at the same time, advertising considerably out of its general market

   28 budget with similarly situated, white-owned channels. This is blatant racial discrimination,

        512672.2                                         9
                                                    COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 11 of 15 Page ID #:18




    1 denying Plaintiffs the same right to make and enforce contracts as is enjoyed by white citizens, in

    2 violation of § 1981.

    3              D.    McDonald’s Intentional Racism Has Caused Significant Damage to
    4                    Entertainment Studios and Weather Group
    5              56.   Entertainment Studios has suffered, and continues to suffer, significant harm as a

    6 result of McDonald’s racism. Despite owning award-winning networks that are distributed by

    7 over 60 major MVPDs and reach over 180 million cumulative subscribers in all 50 states,

    8 McDonald’s refused to advertise on the ESN Lifestyle Networks. In addition, McDonald’s has

    9 not purchased advertising on The Weather Channel since Allen acquired it in 2018.

   10              57.   While refusing to purchase advertising time on the ESN Lifestyle Networks and

   11 The Weather Channel, McDonald’s advertised on similarly situated, white-owned networks,

   12 including, but not limited to, Animal Planet, Cooking Channel, Comedy Central, CNN,

   13 Destination America, E!, Food Network, HLN, Motor Trend, Travel Channel, and many others.

   14              58.   This is textbook differential treatment on the basis of race that violates the Civil

   15 Rights Act of 1866, 42 U.S.C. § 1981, and the California Unruh Civil Rights Act.

   16              E.    McDonald’s Racist Corporate Culture
   17              59.   McDonald’s racism and intentional discrimination with respect to Entertainment

   18 Studios and Weather Group is consistent with McDonald’s corporate culture.

   19              60.   African Americans are historically underrepresented among McDonald’s executive

   20 team and senior leadership, despite McDonald’s earning billions of dollars each year from African

   21 American consumers. In fact, McDonald’s specifically targets these African American consumers

   22 based on their race and yet continues to have a predominantly white executive team. African

   23 Americans are welcome to spend money in the restaurants but are blocked from career

   24 opportunities within the company.

   25              61.   Just last year, former African American senior executives sued McDonald’s for

   26 racial discrimination and retaliation in Victoria Guster-Hines and Domineca Neal v. McDonald’s

   27 USA, LLC, et al. (N.D. Ill. Case No. 1:20-cv-00117). In that lawsuit, the former executives assert

   28 troubling allegations against McDonald’s former CEO Steven Easterbrook and McDonald’s USA,

        512672.2                                           10
                                                      COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 12 of 15 Page ID #:19




    1 LLC’s President (now the CEO) Christopher Kempczinski, such as: (1) Mr. Easterbrook stating in

    2 a 2016 meeting that by “diversity” McDonald’s means women, not African Americans; (2) Mr.

    3 Kempczinski stating in a 2019 meeting about the lack of African American representation in

    4 senior manager that the “numbers [of African Americans] don’t matter”; and (3) McDonald’s

    5 labeling Ms. Guster-Hines and Ms. Neal as “Angry Black Women.”

    6              62.   In addition, in 2020, former African American franchisees sued McDonald’s for

    7 racial discrimination in Christine Crawford, et al. v. McDonald’s USA, LLC, et al., (N.D. Ill. Case

    8 No. 1:20-cv-05132). These former franchisees allege that McDonald’s set them up to fail by

    9 offering them unfavorable locations with higher operating costs because these franchisees are

   10 African American. The lawsuit details McDonald’s history of discrimination against African

   11 American franchisees, including: (1) denying entry to African American franchisees from 1955 to

   12 1968 following the assassination of Dr. Martin Luther King, Jr.; (2) boycotts by African

   13 Americans to force further admission for African American franchisees in certain cities; and

   14 (3) forcing African American franchisees to open in unfavorable locations with racially

   15 discriminatory restrictions for expansion and success.

   16              63.   These allegations shed further light on McDonald’s intentional discrimination with

   17 respect to Entertainment Studios and Weather Group. It is this corporate culture that caused

   18 McDonald’s to erect a two-tiered, race-based system and shut Plaintiffs out of the general market

   19 (i.e. white-owned media) tier.

   20              64.   If McDonald’s treated Entertainment Studios and Weather Group on a race-neutral

   21 basis, the ESN Lifestyle Networks and The Weather Channel would have received significant

   22 advertising revenue based on merit. But McDonald’s denied this opportunity to Entertainment

   23 Studios and Weather Group due to intentional racism.

   24                                      FIRST CAUSE OF ACTION
   25                                      (Violation of 42 U.S.C. § 1981)
   26              65.   Plaintiffs incorporate each of the foregoing and subsequent paragraphs as though

   27 fully set forth herein.

   28              66.   McDonald’s has engaged in, and is engaging in, pernicious, intentional racial

        512672.2                                          11
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 13 of 15 Page ID #:20




    1 discrimination in contracting in violation of § 1981. Section 1981 broadly prohibits racial

    2 discrimination in contracting. The statute is broad, covering “the making, performance,

    3 modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

    4 conditions of the contractual relationship.”

    5              67.   African Americans are a protected class under § 1981. Entertainment Studios and

    6 Weather Group are members of that class because they are African American-owned companies.

    7              68.   As alleged herein, Entertainment Studios and Weather Group attempted many

    8 times over the years to contract with McDonald’s for advertising on the ESN Lifestyle Networks

    9 and The Weather Channel, but McDonald’s refused. Yet McDonald’s continued to contract

   10 with—and make itself available to contract with—similarly situated, white-owned television

   11 networks and to advertise on those networks.

   12              69.   In addition, McDonald’s shut the door for Entertainment Studios and Weather

   13 Group, preventing them from accessing McDonald’s large, general market advertising budget.

   14              70.   Racial discrimination is the but-for cause of McDonald’s refusal to contract. If

   15 Entertainment Studios and Weather Group were white-owned companies, they would have been

   16 able to access McDonald’s large, general market advertising budget and they would have received

   17 millions of dollars each year from McDonald’s in advertising revenue on the ESN Lifestyle

   18 Networks and The Weather Channel.

   19              71.   McDonald’s also subjected Plaintiffs to a racially discriminatory contracting

   20 process that is unfair and illegal.

   21              72.   McDonald’s violations of § 1981 as alleged herein caused Plaintiffs to lose

   22 advertising revenue, suffer significant lost profits, and experience a substantial diminution in the

   23 value of Plaintiffs’ businesses, which will conform to proof at trial but is estimated to be $10

   24 billion, plus punitive damages for intentional, oppressive and malicious racial discrimination.

   25                                     SECOND CAUSE OF ACTION
   26                                (Violation of the Unruh Civil Rights Act)
   27              73.   Plaintiffs incorporate each of the foregoing and subsequent paragraphs as though

   28 fully set forth herein.

        512672.2                                          12
                                                     COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 14 of 15 Page ID #:21




    1              74.   The Unruh Civil Rights Act creates a cause of action for any person who is denied

    2 the right to full and equal accommodations, advantages, facilities, privileges, or services in all

    3 business establishments of every kind whatsoever based on that person’s sex, race, color, religion,

    4 ancestry, national origin, disability, medical condition, genetic information, marital status, sexual

    5 orientation, citizenship, primary language, or immigration status.

    6              75.   McDonald’s has violated the Unruh Civil Rights Act by intentionally

    7 discriminating against Plaintiffs on the basis of race.

    8              76.   Plaintiffs are members of a protected class (African American-owned businesses),

    9 that were qualified to do business with McDonald’s and qualified to receive advertising revenue

   10 for the ESN Lifestyle Networks and The Weather Channel, but were denied the opportunity to

   11 contract with McDonald’s for such revenue because they are African American-owned networks.

   12              77.   As a result of McDonald’s intentional racial discrimination, Plaintiffs are entitled to

   13 actual and treble damages in addition to attorneys’ fees and costs, which all together are estimated

   14 to exceed $10 billion.

   15                                          PRAYER FOR RELIEF
   16              WHEREFORE, Plaintiffs pray for judgment as follows:
   17              1.    General and special damages according to proof at trial;
   18              2.    Punitive and exemplary damages;

   19              3.    Treble damages under the Unruh Civil Rights Act;

   20              4.    Attorneys’ fees, costs and interests allowable under the law; and

   21              5.    For such other relief as the Court deems just and proper.

   22

   23 DATED: May 20, 2021                            MILLER BARONDESS, LLP

   24

   25
                                                     By:
   26                                                       LOUIS R. MILLER
                                                            Attorneys for PLAINTIFFS
   27

   28

        512672.2                                           13
                                                      COMPLAINT
Case 2:21-cv-04972-FMO-MAA Document 1-2 Filed 06/18/21 Page 15 of 15 Page ID #:22




    1                                        DEMAND FOR JURY TRIAL
    2              Plaintiffs demand a trial by jury on all claims so triable asserted in the Complaint.

    3

    4 DATED: May 20, 2021                             MILLER BARONDESS, LLP

    5

    6
                                                      By:
    7                                                         LOUIS R. MILLER
                                                              Attorneys for PLAINTIFFS
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        512672.2                                             14
                                                        COMPLAINT
